Case 1:19-cv-22774-CMA Document 1 Entered on FLSD Docket 07/05/2019 Page 1 of 6



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                         MIAMI DIVISION
                                             Case No.

 OSMAYDA VARGAS,                                          )
                                                          )
                     Plaintiff,                           )
                                                          )
 v.                                                       )
                                                          )
 MAROD SUPERMARKETS, INC. d/b/a                           )
 Presidente Supermarket # 5,                              )
                                                          )
                    Defendant.                            )
                                                          )

                                                COMPLAINT

        Plaintiff     OSMAYDA              VARGAS        (“Plaintiff”)      sues       defendant   MAROD

 SUPERMARKETS, INC. d/b/a Presidente Supermarket # 5 (“Defendant”) and alleges as

 follows:

                                           NATURE OF ACTION

        1.      This action involves the application of the Family and Medical Leave Act of

 1993, 29 U.S.C. § 2601 et seq. (“FMLA”).

                                     JURISDICTION AND VENUE

        2.      The jurisdiction of this Court is invoked pursuant to 28 U.S.C. § 1331,

 28 U.S.C. § 1343(3) and (4) and 28 U.S.C. § 2617.

        3.      Venue is proper under 28 U.S.C. § 1391(b) because the acts complained of

 occurred within this judicial district and because Defendant has its principal place of business

 within the district, resides in the judicial district and because the employment records of Plaintiff

 are stored or have been administered in Miami-Dade County.


                                         SAENZ & ANDERSON, PLLC
                                    th
                         20900 NE 30 Avenue, Suite 800           Telephone: 305.503.5131
                         Aventura, Florida 33180                 Facsimile: 888.270.5549
Case 1:19-cv-22774-CMA Document 1 Entered on FLSD Docket 07/05/2019 Page 2 of 6



                                                   PARTIES

         4.     At all times material, Plaintiff was and is a resident of Miami-Dade County,

 Florida.

         5.     At all times material, Defendant was a Florida Corporation, having its main place

 of business in Miami-Dade County, Florida.

         6.     At all times material to this Complaint, Plaintiff was an “eligible employee” as

 defined by the FMLA, 29 U.S.C. § 2611(2)(A).

         7.     At all times material, Defendant was an “employer” as defined by the FMLA,

 29 U.S.C. § 2611(4).

         8.     Plaintiff has retained the undersigned counsel in order that her rights and interests

 may be protected. Plaintiff has become obligated to pay the undersigned a reasonable attorneys’

 fee.

                                        GENERAL ALLEGATIONS

         9.     At all times material, Plaintiff was employed by Defendant as a maintenance

 worker from on or about April 18, 2015, until her wrongful termination on or about April 16,

 2019.

         10.    Plaintiff performed her work admirably and was revered by her colleagues with

 whom she worked.

         11.    In or about October of 2018, doctors discovered Plaintiff had a tumor in her

 ovaries.

         12.    Plaintiff immediately informed Defendant of her diagnosis.

         13.    In or about January of 2019, Plaintiff had surgery and was forced to take a leave

 for three (3) weeks.
                                                                                                   2
                                        SAENZ & ANDERSON, PLLC
                                   th
                        20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                        Aventura, Florida 33180              Facsimile: 888.270.5549
Case 1:19-cv-22774-CMA Document 1 Entered on FLSD Docket 07/05/2019 Page 3 of 6



         14.   In or about January of 2019, Plaintiff had to take another weeklong leave when

 she was hospitalized again.

         15.   Plaintiff returned to work for Defendant after only a one-month leave.

         16.   Shortly upon her return from leave, Defendant began falsely accusing Plaintiff of

 stealing.

         17.   On or about April 16, 2019, Plaintiff informed Defendant that she needed to have

 surgery the following week and would be required to take leave. Later that day, Defendant

 terminated Plaintiff’s employment because she allegedly stole property from its premises.

 However, this was clearly pretextual.

                    COUNT I: INTERFERENCE WITH FMLA RIGHTS

         18.   Plaintiff repeats and re-alleges paragraphs 1-17 as if fully stated herein.

         19.   Plaintiff was an “eligible employee” and entitled to leave under the FMLA.

         20.   At all times material, Plaintiff gave proper notice to Defendant by informing

 Defendant of her serious medical condition.

         21.   Plaintiff provided enough information for Defendant to know that her potential

 leave may be covered by the FMLA.

         22.   Defendant was aware that Plaintiff was unable to work due to her medical

 condition.

         23.   At all times material hereto, Plaintiff communicated with Defendant regarding her

 serious medical condition.

         24.   Defendant had knowledge of Plaintiff’s serious medical condition and the reason

 for Plaintiff’s absences and upcoming absence from work.


                                                                                              3
                                       SAENZ & ANDERSON, PLLC
                                  th
                       20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                       Aventura, Florida 33180              Facsimile: 888.270.5549
Case 1:19-cv-22774-CMA Document 1 Entered on FLSD Docket 07/05/2019 Page 4 of 6



         25.      Despite its knowledge of Plaintiff’s serious medical condition, Defendant failed to

 notify Plaintiff of her eligibility status and failed to afford Plaintiff the opportunity to request and

 obtain approval for leave when she was terminated shortly after informing Defendant that she

 needed to have surgery and take leave the following week.

         26.      By failing to notify Plaintiff of her eligibility status, by preventing Plaintiff from

 requesting leave, and by terminating Plaintiff, Defendant interfered with Plaintiff’s right to take

 leave under the FMLA — thereby denying Plaintiff the benefits to which she was lawfully

 entitled.

         WHEREFORE, Plaintiff demands judgment against Defendant as follows:

         A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

               FMLA;

         B. Award Plaintiff actual damages suffered, including back pay, front pay, loss of

               benefits, future pecuniary loss, lost future earnings capacity;

         C. Award Plaintiff liquidated damages based on Defendant’s conduct;

         D. Award Plaintiff prejudgment interest on her damages award;

         E. Award Plaintiff reasonable costs and attorney’s fees;

         F. Award Plaintiff any further relief pursuant to the FMLA; and,

         G. Grant Plaintiff such other and further relief, as deemed equitable and just.

                   COUNT II: VIOLATION OF THE FMLA – RETALIATION

         27.      Plaintiff repeats and re-alleges paragraphs 1-17 as if fully stated herein.

         28.      Plaintiff’s medical condition was sufficiently severe that she was entitled to take

 leave pursuant to the FMLA.

         29.      Plaintiff was eligible to take FMLA leave with Defendant.
                                                                                                       4
                                          SAENZ & ANDERSON, PLLC
                                     th
                          20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                          Aventura, Florida 33180              Facsimile: 888.270.5549
Case 1:19-cv-22774-CMA Document 1 Entered on FLSD Docket 07/05/2019 Page 5 of 6



          30.      In or about January of 2019, Plaintiff had surgery and was forced to take a leave

 for three (3) weeks.

          31.      In or about January of 2019, Plaintiff had to take another weeklong leave when

 she was hospitalized again.

          32.      On or about April 16, 2019, Plaintiff informed Defendant that she needed to have

 surgery the following week and would be required to take leave. Notifying Defendant of her

 serious health condition, of her need for hospitalization, of her need for leave to recover from

 hospitalization, and the need for additional leave for surgery, satisfy the notice requirements of

 the FMLA for employees.

          33.      Defendant terminated Plaintiff immediately after she requested and then took

 FMLA leave.

          34.      Defendant terminated Plaintiff because she requested or took FMLA leave as

 described above.

          35.      The termination was, in whole or in part, because Plaintiff requested FMLA

 leave.

          36.      As a direct and proximate result of the intentional violations by Defendant of

 Plaintiff’s rights under the FMLA, Plaintiff has been damaged.

          WHEREFORE, Plaintiff demands judgment against Defendant as follows:

          A. Enter judgment in Plaintiff’s favor and against Defendant for its violations of the

                FMLA;

          B. Award Plaintiff actual damages suffered, including back pay, front pay, loss of

                benefits, future pecuniary loss, lost future earnings capacity;

          C. Award Plaintiff liquidated damages based on Defendant’s conduct;
                                                                                                  5
                                           SAENZ & ANDERSON, PLLC
                                      th
                           20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                           Aventura, Florida 33180              Facsimile: 888.270.5549
Case 1:19-cv-22774-CMA Document 1 Entered on FLSD Docket 07/05/2019 Page 6 of 6



        D. Order reinstatement;

        E. Award Plaintiff prejudgment interest on her damages award;

        F. Award Plaintiff reasonable costs and attorney’s fees;

        G. Award Plaintiff any further relief pursuant to the FMLA; and,

        H. Grant Plaintiff such other and further relief, as deemed equitable and just.

                                         JURY TRIAL DEMAND

        Plaintiff OSMAYDA VARGAS requests a trial by jury on all issues so triable.


 Dated: July 5, 2019.                                   Respectfully submitted,

                                                        By: /s/ R. Martin Saenz
                                                        R. Martin Saenz, Esquire
                                                        Fla. Bar No.: 640166
                                                        E-mail: msaenz@saenzanderson.com
                                                        SAENZ & ANDERSON, PLLC
                                                        20900 NE 30th Avenue, Ste. 800
                                                        Aventura, Florida 33180
                                                        Telephone: (305) 503-5131
                                                        Facsimile: (888) 270-5549




                                                                                           6
                                        SAENZ & ANDERSON, PLLC
                                   th
                        20900 NE 30 Avenue, Suite 800        Telephone: 305.503.5131
                        Aventura, Florida 33180              Facsimile: 888.270.5549
